DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 16/742,575 filed on 01/14/2020. Claims 1-20 are pending. Claims 1, and 11 are independent claims.

Priority
Application claims the benefit of German Application No. KR10-2019-0010121 filed 01/25/2019. No certified copies of papers required by 37 CFR 1.55 is received. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 11-12, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over SHEN et al. (CN 208028721 U) (hereinafter “SHEN”) (Machine English translation relied upon) in view of Hashiguchi (US 20080164102 A1) (hereinafter “Hashiguchi”). 
Regarding claim 1, SHEN teaches a brake device of an in-wheel motor (100, fig. 1-5), comprising: 
a brake drum part (150, fig. 1) configured to fix to one surface of a rim (120, fig. 1) of an in-wheel 5motor and 
10wherein the brake drum part includes: 
a disc body (e.g. 151, fig.1) including a hollow part and an outer wall, 
wherein the hollow part of the disc body is configured to receive a shaft (110, fig. 1) of the in-wheel motor and 
the outer wall of the disc body is configured to fix to the rim (120, via 142): and 
at least one actuator driver (300, fig. 6) installed inside the brake drum part (150), and configured to swing at least one pin (330) installed in a radial direction of the brake drum part as a function of an input of a braking signal (e.g. the signal is mechanical) of the in-wheel motor; 
a circumferential protrusion (e.g. 152, fig. 1) protruding a predetermined length from an edge 15of the disc body in a direction away from the rim. 
However, SHEN fails to disclose brake drum part having at least one hole; and a at least one pin pushing/pulling driver is configured to push or pull the pin, which is inserted into or withdrawn from the at least one hole. 
Hashiguchi teaches a brake device (fig. 1-5) wherein a brake drum component (4, 5, fig. 2) having at least one hole (4a, fig. 3) in a circumferential projection (4) and at least one pin push/pull driver (14) mounted within the brake drum component (4,5) in radial direction of the brake drum component (4,5) and configured to push or pull a pin (21) towards or from the hole (4a), the pin (21) being inserted into the hole (4a) as a function of input of a braking signal of the motor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify SHEN by adding the pushing/pulling pin and the hole on the brake drum part and the pushing/pulling driver as taught by Hashiguchi in order to provide more torque absorbing capability and enhance the braking quality.1
Regarding claim 2, SHEN/ Hashiguchi teaches the brake device of claim 1, Hashiguchi further teaches wherein the pin pushing/pulling driver (14) includes a linear actuator (e.g. 19) configured to push or pull the pin (21) to insert or withdraw 20from the at least one hole (4a, fig. 3) in response to the input of the braking signal (see claim para 5, 24). 
Regarding claim 3, SHEN/ Hashiguchi teaches the brake device of claim 2, Hashiguchi further teaches wherein: the linear actuator (e.g. 19) is configured to connect to the shaft (6 via 3 as modified); and a side surface of the linear actuator is disposed to face an inner wall of the 25disc body (4,5). 
Regarding claim 6, SHEN/ Hashiguchi teaches the brake device of claim 2, Hashiguchi further teaches a support part (17) configured to surround and couple to the shaft (6, via 3 as modified), the support part fixedly supports a rear end of the linear actuator (19).
 Regarding claims 11 and 12, SHEN discloses an in-wheel motor (fig. 1-5) comprising: 
a rim (120) having an outer ring and a hollow part, and configured to receive a tire (not shown) that surrounds and couples to the outer ring; 
a shaft (110) that passes through and is coupled to the hollow part of the rim; 
a motor assembly including a stator (130) connected to the shaft (110) inside the rim (120) and 20a rotor (121) configured to surround and rotate around the stator; 
a front cover (140) coupled to a front surface of the rim; and 
a brake device configured to stop a rotation of the rim to brake the rim, 
wherein the brake device includes: 
a brake drum part (150) fixed to one surface of the rim (120).
10wherein the brake drum part includes: 
a disc body (e.g. 151, fig.1) including a hollow part and an outer wall, wherein the hollow part of the disc body is configured to receive a shaft (110, fig. 1) of the in-wheel motor and the outer wall of the disc body is configured to fix to the rim (120, via 142): and 
at least one actuator driver (300, fig. 6) installed inside the brake drum part (150), and configured to swing at least one pin (330) installed in a radial direction of the brake drum part as a function of an input of a braking signal (e.g. the signal is mechanical) of the in-wheel motor; 
a circumferential protrusion (e.g. 152, fig. 1) protruding a predetermined length from an edge 15of the disc body in a direction away from the rim. 
However, SHEN fails to disclose brake drum part having at least one hole; and a at least one pin pushing/pulling driver is configured to push or pull the pin, which is inserted into or withdrawn from the at least one hole. 
Hashiguchi teaches a brake device (fig. 1-5) wherein a brake drum component (4, 5, fig. 2) having at least one hole (4a, fig. 3) in a circumferential projection (4) and at least one pin push/pull driver (14) mounted within the brake drum component (4,5) in radial direction of the brake drum component (4,5) and configured to push or pull a pin (21) towards or from the hole (4a,), the pin (21) being inserted into the hole (4a) as a function of input of a braking signal of the motor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify SHEN by adding the pushing/pulling pin and the hole on the brake drum part and the pushing/pulling driver as taught by Hashiguchi in order to provide a positive locking brakes and enhance the braking capability.1
Regarding claim 14, SHEN/ Hashiguchi teaches the brake device of claim 2, SHEN further discloses at least one bearing (144) provided at each of a front end and a rear end of the shaft (110); a shaft O-ring (146) provided on the shaft and configured to maintain airtightness; 20and a front cover O-ring (146) provided on the front cover (140) and configured to maintain airtightness.
Regarding claim 15, SHEN/ Hashiguchi teaches the brake device of claim 2, Hashiguchi further teaches wherein the pin pushing/pulling driver (14) includes a linear actuator (e.g. 19) configured to push or pull the pin (21) to insert or withdraw 20from the at least one hole (4a, fig. 3) in response to the input of the braking signal (see claim para 5, 24); and the linear actuator (e.g. 19) is configured to connect to the shaft (6 via 3); and a side surface of the linear actuator is disposed to face an inner wall of the 25disc body (4,5). 
Regarding claim 17, SHEN/ Hashiguchi teaches the brake device of claim 15, Hashiguchi further teaches, a support part (17) configured to surround and couple to the shaft (6, via 3) as modified, the support part fixedly supports a rear end of the linear actuator (19).

Claims 1,4, 5, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over SHEN et al. (CN 208028721 U) in view of ISAACKS (US 3356185 A) (hereinafter “ISAACKS”).
Regarding claim 1, SHEN teaches a brake device of an in-wheel motor (100, fig. 1-6), comprising: 
a brake drum part (150, fig. 1) configured to fix to one surface of a rim (120, fig. 1) of an in-wheel 5motor and 
10wherein the brake drum part includes: 
a disc body (e.g. 151, fig.1) including a hollow part and an outer wall, 
wherein the hollow part of the disc body is configured to receive a shaft (110, fig. 1) of the in-wheel motor and 
the outer wall of the disc body is configured to fix to the rim (120, via 142): and 
at least one actuator driver (300, fig. 6) installed inside the brake drum part (150), and configured to swing at least one pin (330) installed in a radial direction of the brake drum part as a function of an input of a braking signal (e.g. the signal is mechanical) of the in-wheel motor; 
a circumferential protrusion (e.g. 152, fig. 1) protruding a predetermined length from an edge 15of the disc body in a direction away from the rim.
However, SHEN fails to disclose brake drum part having at least one hole; and a at least one pin pushing/pulling driver is configured to push or pull the pin, which is inserted into or withdrawn from the at least one hole. 
ISAACKS teaches a brake device (fig. 2) wherein a brake drum component (18a) having at least one hole (20a) in a circumferential projection and at least one pin push/pull driver (e.g. 50, 52, 54) is configured to push or pull a pin (44) towards or from the hole (20a), the pin (44) being inserted into the hole (20a).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the brake device of SHEN in the manner of brake device as taught by ISAACKS as an obvious matter of engineering design choice.  Both frictional brakes (such as the brake of Shen) and positive locking brakes (such as the brake of Isaacks) are known and suitable arrangements for a brake device.  Further, substituting one known brake for another known brake involves only routine skill in the art.  Finally, one of ordinary skill in the art would have a reasonable expectation of success by changing the arrangement of the brake device to a positive locking brake, as the device would still adequately function as a brake, while having the added capability of additional torque absorption over a friction brake.
Regarding claim 11, SHEN teaches a brake device of an in-wheel motor (100, fig. 1-6), comprising: 
a rim (120) having an outer ring and a hollow part, and configured to receive a tire (not shown) that surrounds and couples to the outer ring; 
a shaft (110) that passes through and is coupled to the hollow part of the rim; 
a motor assembly including a stator (130) connected to the shaft (110) inside the rim (120) and 20a rotor (121) configured to surround and rotate around the stator; 
a front cover (140) coupled to a front surface of the rim; and 
a brake device configured to stop a rotation of the rim to brake the rim, 
wherein the brake device includes: 
a brake drum part (150) fixed to one surface of the rim (120),
10wherein the brake drum part includes: 
at least one actuator driver (300, fig. 6) installed inside the brake drum part (150), and configured to swing at least one pin (330) installed in a radial direction of the brake drum part as a function of an input of a braking signal (e.g. the signal is mechanical) of the in-wheel motor; 
However, SHEN fails to disclose brake drum part having at least one hole; and a at least one pin pushing/pulling driver is configured to push or pull the pin, which is inserted into or withdrawn from the at least one hole. 
ISAACKS teaches a brake device (fig. 2) wherein a brake drum component (18a) having at least one hole (20a) in a circumferential projection and at least one pin push/pull driver (e.g. 50, 52, 54) is configured to push or pull a pin (44) towards or from the hole (20a), the pin (44) being inserted into the hole (20a).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the brake device of SHEN in the manner of brake device as taught by ISAACKS as an obvious matter of engineering design choice.  Both frictional brakes (such as the brake of Shen) and positive locking brakes (such as the brake of Isaacks) are known and suitable arrangements for a brake device.  Further, substituting one known brake for another known brake involves only routine skill in the art.  Finally, one of ordinary skill in the art would have a reasonable expectation of success by changing the arrangement of the brake device to a positive locking brake, as the device would still adequately function as a brake, while having the added capability of additional torque absorption over a friction brake.

Regarding claims 4 and 16, SHEN/ ISAACKS teaches the brake device as modified according to the claims 1 and 11, ISAACKS further teaches a brake (fig. 2) wherein: the at least one hole includes a plurality of holes (20a); the plurality of holes are arranged to be spaced by a predetermined interval 5along the circumferential protrusion in a circumferential direction. (see fig. 2)
Regarding claim 5, SHEN/ ISAACKS teaches the brake device as modified according to the claim 1, ISAACKS further teaches wherein: the at least one hole has an inner diameter that is larger than an outer 10diameter of the pin, and a front end portion of the pin (44) has a round shape.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over SHEN et al. (CN 208028721 U) in view of in view of Hashiguchi (US 20080164102 A1) as set forth in the rejection of claim 11 and further in view of Rhodes et al. (US 20100011515 A1) (hereinafter “Rhodes”). 
Regarding claim 13, SHEN/ Hashiguchi teaches the brake device of claim 1, Hashiguchi further teaches comprising an encoder (24) mounted to the shaft (6) to detect the number of rotations, but fails to teach the encoder board 15having at least one Hall sensor.
Rhodes teaches a motor (fig. 7) wherein a position sensor (52) may be arranged adjacent to the motor on a board, and the sensor can be either a Hall sensor or encoder15. (para 67)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize a Hall sensor in SHEN/ Hashiguchi as suggested by Rhodes as an obvious matter of engineering design choice.  First, as demonstrated by Hashiguchi and Rhodes, encoders and Hall sensors are both known position sensors before the effective filing date of the claimed invention.  In addition, Rhodes states that these sensors are equivalent.  Substituting one known sensor for an equivalent sensor involves only routine skill in the art. Finally, the result of the modification would have a reasonable expectation of success, because the sensor would work identically as before and achieve the same purpose of measuring rotational position.

Allowable Subject Matter
Claims 7-10 and 18-20 are objected to as been dependent upon a rejection base claim 6 and 17, respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, set forth in this office action.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.	 

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
LUDWIG (US 2798462 A) discloses a motor (fig. 2) wherein a shaft O-ring (19) provided on the shaft and configured to maintain airtightness; 20and a front cover O-ring (19) provided on the front cover (140) and configured to maintain airtightness.
Hammerle (US 20080122227 A1) discloses a shopping cart (fig. 1-4) wherein an unauthorized traveling motion of the cart (1) is detected, the control unit (14) issues the braking signal (27) to the electronic control unit (25) and prevents, or at least hampers, any further traveling motion.
Castle at al. (US 4743995 A) teaches an in-hub motor (fig. 2) wherein a Hall sensor board (92) 15having at least one Hall sensor. (see col. 5, line 20-22)
Wickham et al. (US 4546298 A) teaches an electric motor of an actuator wherein the motor may carry an encoder such as a Hall-effect switch to provide a signal to execute a required degree of braking.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644. The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.P/Examiner, Art Unit 3655

/DAVID R MORRIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Since Hashiguchi reference has been applied for the pin, hole and pushing/pulling driver features, all claims (2-3, 6 and 11, 12, 14-15 and 17) related to these features are combined together under one motivational statement.